                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO


ILA PRSSA PENSION FUND,

     Plaintiff,

                  v.                    Civil No. 18-1598 (FAB)

ILA LOCAL 1740, ALF-CIO,

     Defendant.


                           OPINION AND ORDER

BESOSA, District Judge.

     Plaintiffs Mark Blankenship, Dale MacGillivray, Francisco

González-Rios, and Ángel Febres-Alméstica, in their capacity as

the Board of Trustees for the ILA PRSSA Pension Fund (hereinafter,

“Board of Trustees”) commenced a civil action pursuant to the

Employee Retirement Income Security Act of 1974 (“ERISA”), 29

U.S.C. §§ 1001 et seq., as amended by the Multiemployer Pension

Plan Amendments Act of 1980 (“MPPAA”), 29 U.S.C. §§ 1381 et seq.

(Docket No. 1.)    Defendant ILA Local 1740, AFL-CIO (“Local 1740”)

moves for summary judgment pursuant to Federal Rule of Civil

Procedure 56 (“Rule 56”).      (Docket No. 43 at p. 32.)    For the

reasons set forth below, Local 1740’s motion for summary judgment

is DENIED.
Civil No. 18-1598 (FAB)                                                      2

I.    Introduction

      ILA Local 1575 (“Local 1575”) and Local 1740 are labor unions.

(Docket No. 1 at p. 2.)        Both organizations are affiliated with

the International Longshoremen’s Association, AFL-CIO (“ILA”).

Id.   The Board of Trustees administers the ILA PRSSA Pension Fund

(“Pension Fund”) for Local 1575, a multiemployer employee benefit

plan pursuant to ERISA.       (Docket No. 38 at p. 2.) 1

      This litigation stems from the closure of Horizon Lines, “a

major stevedoring company” in the Port of San Juan.                 Unión de

Empleados de Muelles de Puerto Rico, Inc. v. Int’l, Longshoremen’s

Ass’n,   AFL-CIO,    884   F.3d   48,   53   (1st   Cir.   2018).      Before

terminating operations in Puerto Rico, Horizon Lines employed

union members from Local 1575 pursuant to a collective bargaining

agreement (“CBA”).      (Docket No. 50, Ex. 1.) 2     Local 1575 served as

the exclusive “representative of [Horizon Lines] employees . . .

in all the ports on the Island of Puerto Rico engaged in the




1 A multiemployer plan is “one to which multiple employers contribute, usually
under collective bargaining agreements . . . Under such a plan, employers’
contributions are pooled in a general fund and can be used to satisfy any of
the plan’s obligations.” Bd. of Trs. v. C&S Wholesale Grocers, Inc., 802 F.3d
534, 535 n.2 (3rd Cir. 2015) (citation omitted).

2 Pursuant to Article XXIII of the CBA, after 2010 the agreement “will continue

in force from year-to-year thereafter unless, either party gives written notice
. . . of its desire to negotiate [a new CBA].” (Docket No. 50, Ex. 1 at p. 45.)
In 2014, the parties extended the CBA until September 30, 2015. (Docket No. 50,
Ex. 2 at p. 2.)     Horizon Lines closed, however, in March 2015.      Unión de
Empleados de Muelles de Puerto Rico, Inc., 884 F.3d at 65.
Civil No. 18-1598 (FAB)                                                       3

handling of cargo.”        Id. at p. 6. 3    Horizon Lines contributed to

the Pension Fund on behalf of Local 1575 members according to hours

of employment.       Id. at p. 40—46 (“[Horizon Lines] agrees to

contribute to the Welfare Fund, Life Insurance Fund, and Pension

Plan.”).

      A.    The Agreement and Declaration of Trust

            The   Agreement       and    Declaration     of    Trust   (“Trust

Agreement”)    predates     the   CBA,   establishing    the     Pension   Fund,

setting forth the fiduciary duties of the Board of Trustees and

other pertinent provisions.        (Docket No. 52, Ex. 1.)         The Pension

Fund is an irrevocable trust, formed by the ILA and Local 1575 to

“receive   and    invest    periodic     contributions    from    Contributing

Companies” for “pension, retirement or related benefits” to union

employees.    Id. at pp. 5 and 13. Pursuant to the Trust Agreement,

a “contributing” company is:

      any corporation, company, partnership, government agency
      or individual with whom the Union now has or shall have
      a collective bargaining agreement or a supplement
      thereto with the Union requiring such company’s
      participation in the periodic contributions to the ILA-
      PRSSA Pension Fund.




3 Four local unions operated in the port of San Juan: (1) Local 1901 ILA, AFL-

CIO, (2) Local 1902 ILA, AFL-CIO, (3) Local 1740, and (4) Local 1575
(“hereinafter “San Juan unions”). (Docket No. 38. at p. 9.) Each union “had
their [sic] own members, collective bargains [sic] agreements and offered
different benefits to their respective members.” Id.
Civil No. 18-1598 (FAB)                                                   4

(Docket No. 52, Ex. 1 at p. 7.)     A “contribution” is the “payment[]

required to be made to the Fund by Contributing Companies.”             Id.

at p. 10.

            Local 1575 employed union officers and other personnel.

See Roger Hartley, The Framework of Democracy in Union Government,

32 CATH. U.L. REV. 13, 83 (1982) (noting that local unions “are

governed    by    elected    officials,    usually   a   president,    vice

president, secretary-treasurer and an executive board,” generally

earning salaries “equivalent to the members’ earnings”).                For

instance, in 2014 the following individuals received salaries from

Local 1575:      (1) president Efraín Robles (“Robles”) ($60,943.00),

(2)   former     president   Francisco    Díaz   ($74,790.00);   (3)   vice

president Francisco González (“González”) ($13,276), (4) treasurer

Ángel López-Negrón (“López”) ($1,300.00), and (5) secretary Mayra

Rivera ($40,095.00).         (Docket No. 54, Ex. 11 at pp. 15—16.) 4

Horizon Lines granted “unlimited leaves of absence, without pay,

to employees who work in salaried positions with [Local 1575].”

(Docket No. 50, Ex. 1 at p. 34.)      Although Local 1575 is a “union,”

it also qualifies as a “Contributing Company” pursuant to the Trust

Agreement “solely and exclusively for the purpose of permitting

[it], if it so elects, to contribute to the Trust on behalf of


4 González served as the Local 1575 vice-president and president in 2014 and
2015, respectively.   (Docket No. 41 at p. 1.)   As a member of the Board of
Trustees, he is also a plaintiff in this action. Id.
Civil No. 18-1598 (FAB)                                                       5

[its]      Employees   and   to   permit   [union]    Employees    to   become

Participants of the Fund.”         Id.     By contributing to the Pension

Fund, Local 1575 agreed to “cover each of its own employees . . .

on the same basis as are made by the Contributing Companies.”               Id.

at p. 12.

      The Board of Trustees terminated the Pension Fund after

Horizon Lines ceased operations in Puerto Rico.            (Docket No. 38 at

p. 5.) 5     On March 4, 2015, the Board of Trustees informed Local

1575 that:




5 The termination of a multiemployer plan imposes fiduciary obligations on the
Board of Trustees.    29 U.S.C. § 1341a(1)(2).    For at least 50 years before
Horizon Lines withdrew from the Pension Fund, Local 1575 entered into CBAs with
various stevedoring companies. See Rotolo on behalf of NLRB v. United Marine
Div., 225 F. Supp. 347, (D.P.R. 1964) (“Respondent Local 1575 has a collective
bargaining agreement with Sea-Land covering the stevedores and warehouse workers
employed at Sea-Land’s dock terminal facilities located at Puerto Nuevo, Puerto
Rico.”) (Julián, J.); P.R. Marine Mgmt., Inc. v. Int’l Longshoremen’s Ass’n.,
398 F. Supp. 118, 123 (D.P.R. 1975) (“[Puerto Rico Marine Management] entered
into a collective bargaining contract with [Local 1575], covering a unit
composed of the employees engaged in the handling, loading and unloading of its
vessels in all the parts of Puerto Rico.”) (Torruella, J.).        Union members
entrusted Local 1575 with collecting pension contributions from employers, and
that the Board of Trustees would maintain and invest retirement funds. ERISA
regulations require that the Board of Trustees notify the appropriate government
authorities “within thirty days after the last employer withdrew from the plan
or thirty days after the first day of the first plan year for which no employer
contributions were required under the plan, whichever is earlier.” 29 C.F.R.
§   4041A.11(c)(2).     Moreover,   the   concomitant   “statutory   provisions,
regulations, and plan provisions [continue to apply] until a trustee is
appointed under section 4042 of ERISA or until plan assets are distributed.”
29 C.F.R. 4041A.21. The record is devoid of evidence confirming that the Board
of Trustees notified complied with these regulations.
Civil No. 18-1598 (FAB)                                                    6

        [the union had] elected to become a participating or
        contributing Employer to the [Pension Fund] to provide
        benefits to the eligible Union officials and employees.
        . . . Once the cessation of Horizon is final, the Fund
        will commence the process to collect withdrawal
        liability   from   the   contributing   employers   and
        participating entities as established by the Employee
        Income Retirement Security Act, as amended.

(Docket No. 57, Ex. 3 at p. 2.)          The Board of Trustees seeks to

collect $668,807.00 from Local 1740 as the purported successor of

Local 1575 pursuant to ERISA and the MPPAA.              (Docket No. 1 at

pp. 9—10.)

        B.    The Merger Agreement

              Horizon Lines sold its assets to a competitor, Luis

Ayala-Colón” (“Ayala”).        Unión de Empleados de Muelles de Puerto

Rico, Inc., 884 F.3d at 53; Docket No. 1 at p. 4.           Local 1740 and

Local 1902 “had existing CBAs with Ayala and believed that they,

not Local 1575, were entitled to work for Ayala in Horizon Line’s

former terminals.”       Id. at 53.      Article 28 of the CBA between

Horizon Lines and Local 1575 provides, however, that the “Agreement

shall    be   binding   upon   the   parties   hereto,   their   successors,

administrators, executors and assigns.”          (Docket No 51, Ex. 1 at

p. 43.)      Consequently, Local 1575 argued that the CBA with Horizon

Lines applied to Ayala.        Unión de Empleados de Muelles de Puerto

Rico, Inc., 884 F.3d at 53.
Civil No. 18-1598 (FAB)                                                        7

            On March 30, 2015, the San Juan unions entered into a

Work Sharing Agreement to “resolve any disputes among the different

unions.”     (Docket No. 43, Ex. 4.)           Competition among the unions

persisted, however, prompting the ILA to intervene.                      (Docket

No. 43, Ex. 1 at p. 1.) 6         The ILA recommended that the San Juan

unions merge.      Id.     According to the ILA, unified finances and

membership    “would      be    stronger     than   four,    separate,   smaller

memberships and treasuries.”           Id.

            The San Juan unions entered into a Merger Agreement on

July 13, 2015, four months after Local 1575 received notice that

the Board of Trustees intended to collect withdrawal liability

from contributing employers. (Docket No. 43, Ex. 8; Docket No. 57,

Ex. 3 at p. 2.)      The Merger Agreement required Local 1575, Local

1901 and Local 1902 to “merge into and become an integral part of

Local   1740.”      Id.    at    p.   2.      Local   1740    “assumed[ed]   all

obligations” of Local 1575.           Id. at p. 3.    Local 1575 represented

that it:

      had no contractual or contingent liabilities except as
      reported to the U.S. Department of Labor on the 2014 LM
      reports, no material change has been made to the
      financial conditions of either of the local unions, and
      they have incurred no liabilities and have made no
      expenditures without the consent of Local 1740, except

6  Article 12 of the International Longshoremen’s Association, AFL-CIO
Constitution states that “Executive Officers shall have authority to merge or
consolidate two or more locals on such terms and conditions as it deems necessary
or appropriate when such action is deemed to be in the best interest of the
International and its members.” (Docket No. 40, Ex. 1 at p. 32.)
Civil No. 18-1598 (FAB)                                                        8

       for necessary, routine, ordinary business expenses in
       connection with their functions.

Id. (emphasis added). 7      Local 1575 president Efraín Robles signed

and submitted the 2014 LM-2 form four months before the Merger

Agreement.       (Docket No. 57, Ex. 12.)          Questions 16 and 17 asked

whether union assets were “pledged as security or encumbered in

any way,” and whether Local 1575 had “any contingent liabilities

at the end of the reporting period.”               Id. at p. 3.       Local 1575

answered “No” to both questions.           Id.

            The Merger Agreement required Local 1575 to assign all

assets “including but not limited to accounts receivable and union

monetary obligations due from members” to Local 1740.                    (Docket

No. 43, Ex. 8 at p. 3.)         López served as the Secretary-Treasurer

for Local 1575.       (Docket No. 63, Ex. 1 at p. 1.)           López asserts

that   as   of   October   2015,   Local    1575    possessed   the    following

property:     $8,000,000.00 in accounts receivable regarding a real

estate transaction, funds in accounts held at Banco Popular,

artwork     worth   thousands      of   dollars,     a   vehicle,     computers,

equipment and supplies.            Id. at p. 3.          Local 1575 president


7 The Labor-Management Reporting and Disclosure Act requires labor unions to
file annual financial reports, known as LM-2 forms. United States v. Browne,
505 F.3d 1229, 1246 n.9 (11th Cir. 2007) (citing 29 U.S.C. § 431). Labor unions
must disclose the “salary, allowances, and other direct or indirect
disbursements (including reimbursed expenses) to each officer and also to each
employee who, during such fiscal year, received more than $10,000 in the
aggregate from such labor union.” 29 U.S.C. § 431(b)(3). The Board of Trustees
provided Local 1575’s LM-2 forms from 2006 through 2014.        (Docket No. 57,
Exs. 4—12.)
Civil No. 18-1598 (FAB)                                                      9

Francisco González purportedly instructed López to “worry [about

the transfer to Local 1740] later.”           Id. at p. 2.      According to

López, “Local 1575 neither transferred its assets nor its financial

records to Local 1740.” Id. González alleges, however, that Local

1575 has “no records, assets, financial accounts, or charter.”

(Docket No. 41 at p. 3.)

            The Board of Trustees asserts two causes of action.

(Docket No. 1 at pp. 7—10.) 8        First, the Board of Trustees alleges

that Local 1575 failed to contribute $7,040.00 to the Pension Fund

in violation of ERISA, 29 U.S.C. § 1145 (“ERISA cause of action”).

Id. at p. 9. Second, the Board of Trustees purports that Local 1575

accrued $661,767.00 in withdrawal liability pursuant to the MPPAA,

29 U.S.C. § 1381 (“MPPAA cause of action”).               (Docket No. 1 at

pp. 8—9.)      Essentially,    the    Board   of   Trustees   contends    that

Local 1740 is liable for Local 1575’s Pension Fund obligations.

(Docket No. 1 at p. 2.)

            Local 1740 moved to dismiss the complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6).               (Docket No. 43 at

p. 32.)     The motion to dismiss sets forth two arguments:               that



8 Pursuant to ERISA, “district courts of the United States shall have exclusive

jurisdiction of an action under this section without regard to the amount in
controversy, except that State courts of competent jurisdiction shall have
concurrent jurisdiction over an action brought by a plan fiduciary to collect
withdrawal liability.” 29 U.S.C. § 1451. Accordingly, the Court is satisfied
that subject-matter jurisdiction exists in this case.
Civil No. 18-1598 (FAB)                                                        10

(1) “Local 1575 never actually merged with any other San Juan

Local” and that (2) Local 1740 “does not comply with the applicable

legal requirements to be considered an employer under ERISA.”

(Docket No. 43 at pp. 1-2.) The Court ordered the Board of Trustees

to submit documents pertaining to Local 1575 and the Pension Fund.

(Docket   Nos.   46,   47    and   56.)       Because    the   Court   considered

“documents outside the pleadings,” Local 1740’s motion to dismiss

is converted to a summary judgment motion pursuant to Federal Rule

of Civil Procedure 56.       See Fed. R. Civ. P. 12(d); Collier v. City

of   Chicopee,   158   F.3d    601,     602    (1st     Cir.   1998)   (affirming

conversion of a Rule 12(b)(6) motion “into a motion for summary

judgment”   because    the    parties     “appended      several   affidavits”);

Rocket Learning, Inc. v. Rivera-Sánchez, 851 F. Supp. 2d 384, 391

(D.P.R. 2012) (noting that “if [collateral evidence] is to be
Civil No. 18-1598 (FAB)                                                      11

relied on in deciding a motion to dismiss, the court must convert

such motions into ones for summary judgment”) (Besosa, J.). 9

            The    motion      for   summary      judgment   presents     three

sequential inquiries:          (1) whether Local 1575 is an “employer”

pursuant to ERISA and the MPPAA, (2) whether Local 1575 and Local

1740 merged, and (3) what liabilities, if any, transferred to Local

1740. (Docket Nos. 1 and 43.)

            ERISA and the MPPAA apply exclusively to employers.

29 U.S.C. §§ 1145 and 1382; see Nat’l Integrated Grp. Pension Plan

v. Dunhill Food Equip. Corp., 938 F. Supp. 2d 361, 369 (E.D.N.Y.

2013) (holding that “the issue of whether an entity is an employer

within   the    meaning   of   the   MPPAA   is   a   threshold   legal   issue

requiring judicial resolution”) (internal citation and quotation

omitted).      As a condition precedent to the ERISA and MPPAA causes



9 Before converting a motion to dismiss to a summary judgment motion, “all

parties must be given a reasonable opportunity to present all the material that
is pertinent to the motion.”     Fed. R. Civ. P. 12(d).     The Court need not,
however, “give express notice if the surrounding circumstances effectively place
the parties on notice that the court has the option of treating the motion as
a motion for summary judgment and the parities have been given reasonable”
notice. C.B. Trucking v. Waste Mgmt., 137 F.3d 41, 44 (1st Cir. 1998) (holding
that the solicitation of affidavits placed the parties on notice that the
“district court intended to treat the motion [to dismiss] as a motion for
summary judgment”); Ortega-Candelaria v. Johnson & Johnson, Case No. 08-2382,
2009 U.S. Dist. LEXIS 53991 *2 (D.P.R. 2009) (“The parties annexed [additional
documents] to their briefs . . . and are, thus, aware that we must consider
matters outside the pleadings to resolve the motion to dismiss. We, therefore,
convert this motion to one for summary judgment.”) (Fusté, J.). Both parties
filed and relied on extraneous documents with leave from the Court. (Docket
Nos. 40 and 43.) Accordingly, the Board of Trustees and Local 1740 received
sufficient notice of the Court’s intent to convert the motion to dismiss to a
motion for summary judgment.
Civil No. 18-1598 (FAB)                                                       12

of    action,   the   Board    of   Trustees     must   first   establish    that

Local 1575 is an “employer” within the context of the relevant

statutes.

II.    Summary Judgment Standard

       A court will grant summary judgment if “there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”          Fed. R. Civ. P. 56(a).        “A dispute

is genuine if the evidence about the fact is such that a reasonable

jury could resolve the point in the favor of the non-moving party.

A fact is material if it has the potential of determining the

outcome of the litigation.”          Dunn v. Trs. of Bos. Univ., 761 F.3d

63, 68 (1st Cir. 2014) (internal citation omitted).

       The role of summary judgment is to “pierce the boilerplate of

the pleadings and assay the parties’ proof in order to determine

whether trial is actually required.”              Tobin v. Fed. Exp. Corp.,

775 F.3d 448, 450 (1st Cir. 2014) (internal citation omitted).

The party moving for summary judgment has the initial burden of

“demonstrat[ing] the absence of a genuine issue of material fact”

with definite and competent evidence.              Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986); Maldonado-Denis v. Castillo-Rodríguez,

23 F.3d 576, 581 (1st Cir. 1994).                 The movant must identify

“portions       of    ‘the     pleadings,        depositions,     answers     to

interrogatories,      and     admissions    on    file,   together    with   the
Civil No. 18-1598 (FAB)                                                13

affidavits, if any’” which support its motion.         Celotex, 477 U.S.

at 323 (citing Fed. R. Civ. P. 56(c)).

       Once a properly supported motion has been presented, the

burden shifts to the nonmovant “to demonstrate that a trier of

fact reasonably could find in [its] favor.”           Santiago-Ramos v.

Centennial P.R. Wireless Corp., 217 F.3d 46, 52 (1st Cir. 2000)

(internal citation omitted).      “When the nonmovant bears the burden

of proof on a particular issue, [he or] she [or it] can thwart

summary judgment only by identifying competent evidence in the

record sufficient to create a jury question.”           Tobin, 775 F.3d

at 450-51. A court draws all reasonable inferences from the record

in the light most favorable to the nonmovant, but disregards

unsupported and conclusory allegations.          McGrath v. Tavares, 757

F.3d 20, 25 (1st Cir. 2014).

III. The ERISA Cause of Action

       Congress enacted the Employee Retirement Income Security Act

of 1974 as a remedial statute, cognizant that “many employees with

long    years   of   employment   [had   lost]   anticipated   retirement

benefits owing to the lack of vesting provisions in such plans.”

29 U.S.C. § 1001(a); see Nachman Corp. v. Pension Benefit Guar.

Corp., 446 U.S. 359, 374 n.22 (1980) (“A classic case, of course,

is the shutdown of Studebaker operations in South Bend, Ind.,

in 1963, with the result that 4,500 workers lost 85 percent of
Civil No. 18-1598 (FAB)                                                      14

their vested benefits because the plan had insufficient assets to

pay its liabilities.”) (quotation omitted).           President Gerald Ford

referred to ERISA as “that massive bill,” providing more “rights

and success in the area of labor-management than almost anything

in the history of this country.”           Michael Kelly, Multiemployer

Pension Plan Withdrawal Liability Limitations Without Limits, 42

CASE W. RES. 255, 258 (1992) (citation omitted).

      Subject to enumerated exceptions not relevant to this action,

ERISA governs “any employee benefit plan” established by a labor

union   “representing    employees    engaged    in    commerce   or   in   any

industry or activity affecting commerce.”             29 U.S.C. § 1003(a). 10

The Pension Fund constitutes an “employee benefit plan.” 19 U.S.C.

§ 1002(3); see Bath Marine Draftsman’s Ass’n v. NLRB, 475 F.3d 14,

18 (1st Cir. 2007) (holding that the Bath Iron Workers Pension

Fund for Hourly Employers “is governed by the Employee Retirement

Income Security Act of 1974”).       Local 1575 “is a union with members

in Puerto Rico which affects interstate commerce in the United

States of America.”       Int’l Longshoremens’ Ass’n AFL-CIO, Local




10 The exceptions that fall beyond the scope of ERISA are: (1) governmental
plans, (2) church plans, (3) plans “maintained solely for the purpose of
complying with applicable workmen’s compensation or unemployment compensation
or disability insurance,” (4) plans maintained outside the United States for
nonresident aliens, and (5) excess benefits plans that are unfunded. 29 U.S.C.
§ 1003(b).
Civil No. 18-1598 (FAB)                                                     15

1575 v. Horizon Lines of P.R., 554 F. Supp. 2d 125, 126 (D.P.R.

2007) (Besosa, J.). 11     Accordingly, ERISA is applicable.

      The ERISA cause of action is premised on section 1145, the

delinquent contributions provision.            (Docket No. 1 at p. 8).

Pursuant to section 1145:

      Every employer who is obligated to make contributions to
      a multiemployer plan under the terms of the plan or under
      the terms of a collectively bargained agreement shall,
      to the extent not inconsistent with law, make such
      contributions   in   accordance   with  the   terms   and
      conditions of such plan or such agreement.

29 U.S.C. § 1145; see Mass. Laborers’ Health & Welfare Fund v.

Starrett Paving Corp., 845 F.2d 23 (1st Cir. 1988) (“Among other

things, ERISA imposes upon employers who promise to contribute to

an employee pension plan, a federal obligation to make those

contributions.”).      Congress intended to “give employers a strong

incentive to honor their contractual obligations to contribute and

to facilitate the collection of delinquent accounts.”                Laborers

Health & Welfare Trust Fund v. Advanced Lightweight Concrete Co.,

484 U.S. 539, 547 (1988); Cent. Pa. Teamsters Pension Fund v.

McCormick Dray Line, Inc., 85 F.3d 1098, 1103 (3rd Cir. 1996)

(noting    that   “beneficiaries      must   be   able   to   rely    on   the


11The Court takes judicial notice of the pleadings and judicial orders docketed
in Horizon Lines of P.R., 554 F. Supp. 2d 125. See Rodríguez-Torres v. Gov’t
Dev. Bank of P.R., 750 F. Supp. 2d 407, 411 (D.P.R. 2010) (“It is well-accepted
that federal courts may take judicial notice of proceedings in other courts if
those proceedings have relevance to the matters at hand”) (internal citation
omitted) (Besosa, J.).
Civil No. 18-1598 (FAB)                                                      16

contribution promises of employers because plans must pay out to

beneficiaries        whether    or   not   employers     live   up   to   their

obligations”) (internal citation and quotation omitted).

     The Board of Trustees must “establish two basic elements:

(1) that [Local 1575] had a contractual obligation to contribute

to a multiemployer plan; and (2) that [Local 1575] failed to make

those contributions.”          Bldg. Serv. 32BJ Health Fund v. Bus. Res.

& Sec. Servs., USA, Case No. 16-3128, 2018 U.S. Dist. LEXIS 82867

*4 (S.D.N.Y. May 14, 2008) (citing Cement & Concrete Workers Dist.

Council Welfare Fund, Pension Fund, Legal Servs. Fund & Annuity

Fund v. Lollo, 35 F.3d 29, 36 (2d Cir. 1994) (“[Section] 1145

permits recovery only against those employers who are already

obligated,      in     the     absence     of   ERISA,     to    make     ERISA

contributions.”)).        The Board of Trustees, as plan sponsor, has

standing to commence an action pursuant to section 1145.              Laborers

Health & Welfare Trust Fund, 484 U.S. at 547 (“The liability

created by [section 1145] may be enforced by the trustees of a

plan by bringing an action in federal district court pursuant to

[section 1132].”)

     A.   Local 1575 is An Employer Pursuant to ERISA

          Title I of ERISA defines “employer” as “any person acting

directly as an employer, or indirectly in the interest of an

employer, in relation to an employee benefit plan; and includes a
Civil No. 18-1598 (FAB)                                                          17

group or association of employers acting for an employer in such

capacity.”       29   U.S.C.   §    1002(5).      Immediately     preceding     the

“employer”   definition,           ERISA     provides   that      an    “employee

organization” is a labor union.              Id. § 1002(6).       The complaint

alleges that Local 1575 qualifies as both.              The Court agrees.

           The obligation to contribute is an essential element of

a section 1145 claim.          See, e.g., Rhinehart v. United Bhd. of

Carpenters Pension Fund, 191 F. Supp. 2d 1283, 1288 (W.D. Okla.

2001) (“The Union is an employer covered by the Plan and made

contributions to the Fund on behalf of its officers, including

[the president].”); Deibler v. United Foods & Commercial Worker’s

Local Union 23, 973 F.2d 206 (3rd Cir. 1992) (applying ERISA to an

employee benefit plan created by a union for its officers).

           Failure to establish a contribution obligation negates

the requisite “in relation to an employee benefit plan” component

in the “employer” definition. Benson v. Brower’s Moving & Storage,

Inc., 907 F.2d 310, 313 (2d Cir. 1990) (“Of course, the benefit

plan must prove that the employer promised to contribute to the

plan in order to succeed on [the section 1145] claim.”); see, e.g.,

Cement Mason’s Union Local No. 592 Pension Fund v. Zappone, 501 F.

Supp. 2d 714, 723 (E.D. Pa. 2007) (granting summary judgment in a

section   1145    action    because        the   employer   “is   not   under    a

contractual obligation to make contributions to the Local 592
Civil No. 18-1598 (FAB)                                                       18

Funds”).    For instance, in Teamsters Local 251, Health Servs. &

Ins. Fund. v. Teamsters, Chauffeurs, etc. Local 251, pension plan

fiduciaries sued a labor union in its capacity as an employer

pursuant to section 1145.           689 F. Supp. 48 (D.R.I. 1998).           The

pension fund and labor union “had been signatories to the Agreement

and Declaration of Trust,” setting forth a “benefit plan for

certain officers” of the labor union.             Id. at 48.       Because the

“Union was required to make periodic contributions to the Fund,”

section 1145 applied.        Id. at 51 and 53 (“holding that the pension

fund “is entitled to recover contributions that [the labor union]

should have paid since July 1, 1978”).

            ERISA requires that pension plans “shall be established

and maintained pursuant to a written instrument.”                    29 U.S.C.

§ 1102(a)(1).         This instrument must set forth, inter alia the

fiduciaries, “a procedure for establishing and carrying out a

funding policy,” and “the basis on which payments are made to and

from the plan.”        Id. § 1102(b).      The Trust Agreement established

by the ILA and Local 1575 is a written instrument, memorializing

the    terms     of    Pension     Fund   participation,      execution,     and

interpretation.        (Docket No. 53, Ex. 1 at p. 7.)       Indeed, the Board

of    Trustees   and    Local    1575   anticipated   that   the   union   would

contribute to the Pension Fund “on behalf of [its] employees.”
Civil No. 18-1598 (FAB)                                                        19

Id.       According to Article II of the Trust Agreement, Local 1575

specified that:

      if it elects to become a Contributing Company, [it] will
      pay to the Fund to cover each of its own employees for
      pension benefits contributions on the same basis as are
      made by the Contributing Companies, and Local 1575 will
      make these payments no later than the 30th day following
      the expiration of each quarter.

Id. at p. 12.

              The Trust Agreement merely provides for the possibility

of union participation in the Pension Fund.              The Board of Trustees

is    “unable    locate     any   separate,    written      agreement   between

Local 1575 and the Pension Fund.”             Docket No. 57 at p. 2.)         The

section 1145 cause of action may proceed, however, in the absence

of    a    written    agreement   between     the   Board    of   Trustees    and

Local 1575.          The   dispositive   inquiry    is   whether    Local    1575

manifested an intent to incur an obligation to contribute.                    See

Moriarty v. Larry Funeral Dirs., 150 F.3d 773, 777 (7th Cir. 1998)

(“[ERISA] and the general principles of contract law permit an

employer to adopt a collective bargaining agreement by the court

if conduct plus a writing such as the certification line on the

contribution report; a signature at the bottom on a [CBA] itself

is unnecessary.”); Brown v. C. Volante Corp., 194 F.3d 351, 356

(2d Cir. 1999); Bricklayers Local 21 of Ill. Apprenticeship &

Training Program v. Banner Restoration, Inc., 385 F.3d 761, 768
Civil No. 18-1598 (FAB)                                                               20

(7th Cir. 2004) (holding that “the district court was entitled to

conclude      that       [the   company’s]       seven-year     course    of   conduct

manifested an intent to be bound to the terms of the CBA”). 12                       The

Court determines whether Local 1575 assumed an obligation to

contribute pursuant to the totality of the circumstances.                       Hein v.

TechAmerica Grp., 17 F.3d 1278, 1280 (10th Cir. 1994) (“Where the

plan   does     not       comply   with     ERISA’s       writing,   disclosure      and

distribution         requirements,         rights     under    the     plan    may    be

established     by       the    totality    of     the    evidence.”);    Donovan    v.

Dillingham, 688 F.2d 1367, 1373 (11th Cir. 1982) (holding that a

pension plan “under ERISA is established if from the surrounding

circumstances        a    reasonable      person    can    ascertain     the   intended

benefits, a class of beneficiaries, and the source of financing,

and procedures for receiving the benefits”) (internal citation

omitted).

            The Board of Trustees submitted the following evidence

to demonstrate an obligation to contribute:                     (1) minutes from a

Board of Trustees meeting, (2) a March 4, 2015 letter from the

Pension Fund administrator to the Local 1575 president, (3) LM-2



12The Court relies on precedent concerning an employer’s implicit adoption of
a CBA, a document that generally sets forth the relevant ERISA obligations.
Because Local 1575 is both a union and an employer, there is no CBA. The union
need not bargain with itself. The CBAs cited by the Court nonetheless represent
the obligation to contribute and are analogous to the purported agreement
between Local 1575 and the Pension Fund.
Civil No. 18-1598 (FAB)                                          21

reports from 2006 through 2014, (4) a February 28, 2006 letter

from the Local 1575 president to the ILA, and (5) a 2006 check

from Local 1575 to the Pension Fund. (Docket No. 57, Exs. 1—12;

Docket No. 59, Exs. 1—3.)    This evidence illustrates that for a

decade Local 1575 repeatedly acknowledged and contributed to the

Pension Fund.

           1.   The Board of Trustees Meeting Minutes:   On June 28,

2006, the Board of Trustees held a meeting in San Juan, Puerto

Rico.   (Docket No. 59, Ex. 2.)   The meeting minutes note that the

“Local 1575 proposal contemplates pension coverage for [union]

officers and employees . . . to cover them through payment of the

contract hourly rate for 2,000 hours per year.”    (Docket No. 59,

Ex. 2 at p. 7.)    Subsequently, the Board of Trustees noted that

Local 1575 “has also agreed in writing to contribute to the Pension

Fund on behalf of its full-time employees the contract hourly rate

for 1,600 hours per year.”    Docket No. 57, Ex. 2 at p. 3; see

Diebler, 973 F.2d at 210 (holding that the “minutes of the 1968

meeting in which Local 590 adopted the severance policy reflect an

intent to establish a regular and ongoing severance plan for

retiring union officers”).

           2.   The March 4, 2015 Letter:   The Pension Fund wrote

a letter to the former president of Local 1575, stating that in

2006 the union “elected to become a participating or contributing
Civil No. 18-1598 (FAB)                                                      22

Employer to the ILA-PRSSAA Pension Fund to provide benefits to

eligible Union officials and employees. Under the terms of such

agreement, [Local 1575] contributes the applicable rate on the

basis of 1,600 hours per year for the pension benefits, payable on

a quarterly basis.”        Docket No. 57 Ex. 3 at p. 2; see Williams v.

Wright, 927 F.2d 1540, 1548 (11th Cir. 1991) (remanding action

because “the district court erred in ruling that the 1981 letter

did not establish a ‘plan’ or ‘program’ within ERISA”).

            3.    The LM-2 Reports:      The Board of Trustees submitted

annual LM-2 reports to the Department of Labor.                 See 29 U.S.C.

§ 341(b) (“Every labor organization shall file annually with the

Secretary    a   financial     report   signed    by     its    president   and

treasurer”).     Local 1575 employed a president, vice president,

secretary, trustees, secretary-treasurer and employees engaged in

representational      activities.       (Docket    No.    57,    Exs.   4-12.)

From 2006 through 2014, Local 1575 contributed $225,680.00 to the

Pension Fund.     Id. 13

            4.    The February 28, 2006 Letter:        The former president

of Local 1575 mailed a letter to the Pension Fund administrator

and the president of the ILA regarding the union’s “proposal to



13 Local 1575 remitted the following contributions to the Pension Fund:
2006 ($31,520.00); 2007 ($19,680.00); 2008 ($26,240.00); 2009 ($24,080.00);
2010 ($20,640.00); 2011 ($30,240.00); 2012 ($20,160.00); 2013 ($26,560.00); and
2014 ($26,560.00). (Docket No. 57, Exs. 4-12.)
Civil No. 18-1598 (FAB)                                                              23

make contributions.”        (Docket No. 59, Ex. 1.)             The letter enclosed

the “first Contribution Report,” disclosing that the “total hours

worked for the first quarter were 2,856.40 based on the rate per

hour; the amount of contribution for the first quarter will be

. . . $11,139.96 for the ILA-PRSSA Pension fund.”                       Id. at p. 2.

This letter is compelling evidence that Local 1575 intended to

assume a contribution obligation.

              5.    Contribution Check: On July 13, 2006, the president

of Local 1575 wrote a check for $18,720.00 to the Pension Fund.

(Docket No. 59, Ex. 3.)          The check is for “pension benefits from

October 1, 2005 to June 30, 2006.”              Id.

                    There   is    no     genuine      dispute    that     Local    1575

incurred      an   obligation    to    contribute,      remitting       thousands    of

dollars to finance the retirement of its officers and employees.

See Frank v. Colt Indus., Inc., 910 F.2d 90, 97 (3rd Cir. 1990)

(Although ERISA requires “an employer who establishes an employee

benefit plan to do so in a relatively formal fashion . . . this

does not mean that when an employer maintains an informal plan in

violation of the statute, the policies underlying the statute

become inoperative”); Trs. of the Plumbers & Steamfitters Local

Union No. 43 Health & Welfare Fund v. Crawford, Case No. 06-245,

2007   U.S.    Dist.   LEXIS     92934    *23   (E.D.    Tenn.     Dec.    18,    2007)

(“Unilateral actions by an employer that foster an impression that
Civil No. 18-1598 (FAB)                                                                   24

the employer intends to be bound by an expired collected bargaining

agreement are also sufficient to trigger ERISA liability.”).                            The

Trust Agreement established the Pension Fund, affording Local 1575

the discretion to become a “contributing company.” (Docket No. 52,

Ex. 1 at p. 7.)       The evidence presented by the Board of Trustees

establishes        that   Local       1575        affirmatively          exercised      this

discretion.        Consequently,           the   totality      of   the    circumstances

establish that Local 1575 incurred an obligation to contribute,

assuming     the   role   of    both       a    labor   organization       and    employer

pursuant to ERISA.           This conclusion comports with the “strong

congressional       desire     to    minimize         contribution       losses   and    the

resulting burden such losses impose upon other plan participants.”

Flynn v Interior Finishes, Inc., 425 F. Supp. 2d 38, 44 (D.D.C.

2006) (internal citation and quotation omitted).

IV.   The Multiemployer Pension Plan Amendments Act of 1980

      While the passage of ERISA provided comprehensive protection

for pension beneficiaries, employers nonetheless withdrew from

multi-employer pension plans “in increasing numbers, leaving plans

without adequate funds to pay vested employee benefits.”                             Giroux

Bros. Transp. v. New England Teamsters & Trucking Indus. Pension

Fund,   73   F.3d    1,   2—3       (1st       Cir.   1996).        In   1974,    Congress

established the Pension Benefit Guaranty Corporation (“PBGC”) to

confirm that employees receive “the benefits they were promised.”
Civil No. 18-1598 (FAB)                                                     25

Pension Benefit Guar. Corp. v. Findlay Indus., Inc., 902 F.3d 597,

610 (6th Cir. 2018); see 29 U.S.C. § 1302.                 Modeled after the

Federal   Deposit    Insurance    Corporation,       the   PBGC   assumes   the

“assets and liabilities of terminated pension plans . . . to cover

what it can of the benefit obligations.”              Pension Benefit Guar.

Corp. v. LTV Corp., 496 U.S. 633, 637 (1990); see 29 U.S.C. § 1332a

(The PBCG guarantees “the payment of all nonforfeitable benefits

. . . under a multiemployer plan”). 14

      ERISA initially required “employers who had contributed to

the plan five years preceding its termination” to fund the vested,

unfunded benefits.        Pension Benefit Guar. Corp. v. R.A. Gray &

Co., 467 U.S. 717, 720 (1984). This provision encouraged employers

to withdraw from “plans on the gamble that the plan would survive

for five years after their departure,” requiring the remaining

employers and the PBGC to finance employee retirement benefits.

Crown Cork & Seal Co. v. Central States Southeast & Southwest Areas

Pension   Fund,     982   F.2d   857,   861   (3rd     Cir.   1992). 15     The


14The PBGC is funded by “(1) insurance premiums set by Congress and paid by
sponsors of defined benefit plans, (2) investment income, (3) assets in
terminated plans, and (4) recoveries, if any, from employers whose underfunded
plans have terminated.” Pension Benefit Guar. Corp. v. Republic Techs. Int’l,
LLC, 386 F.3d 659, 661 (6th Cir. 2004); see 29 U.S.C. § 1305.

15A complete withdrawal occurs when an employer “permanently ceases to have an
obligation to contribute under the plan” or “permanently ceases all covered
operations under the plan.”   29 U.S.C. § 1383.    A partial withdrawal by an
employer occurs when “there is a 70-percent contribution decline” or “there is
a partial cessation of the employer’s contribution obligation.”      29 U.S.C.
§ 1385(a).
Civil No. 18-1598 (FAB)                                                  26

Multiemployer Pension Plan Amendments Act of 1980 eliminated this

escape   mechanism   by   establishing   “mandatory   liability     on   all

withdrawing employers” for the “difference between the present

value of the fund’s vested benefits and the value of its assets.”

Keith Fulton & Sons, Inc. v. New English Teamsters & Trucking

Indus. Pension Fund, 762 F.2d 1124, 1126 (1st Cir. 1984); Bd. of

Trs. v. Northern Steel Corp., 657 F. Supp. 2d 155, 158 (D.D.C.

2009) (“The withdrawal liability payment requirement generally

protects the financial integrity of multiemployer plans, prevents

withdrawing employers from shifting their burdens to remaining

employers, and eliminates an incentive for employers to flee

underfunded   pension     plans.”)   (internal   citation   and   quotation

omitted).

     Once an employer withdraws from a multiemployer plan, the

plan fiduciary determines “the amount of the employer’s withdrawal

liability.”   29 U.S.C. §§ 1301(10) and 1382; Keith Fulton & Sons,

Inc. v. New England Teamsters & Trucking Indus. Pension Fund, Inc.,

762 F.2d 1137, 1148 (1st Cir. 1985) (“As the court points out, the

amount to be assessed against a withdrawing employer is determined

in the first instance by the trustees of the Fund.”).             The MPPAA

sets forth “several complex formulas for computing withdrawal

liability.”   Wise v. Ruffin, 914 F.2d 570, 572 (4th Cir. 1990);

ISB Liquidating Co. v. Dist. No. 15 Machinists’ Pension Fund, 127
Civil No. 18-1598 (FAB)                                                   27

F. Supp. 2d 192, 194 (E.D.N.Y. 2001) (“To determine the amount of

liability, the plan sponsor must use one of four methods provided

for by statute or any alternative method approved by the [PBGC].”).

The Board of Trustees contends that the withdrawal liability

concerning the Local 1575 Pension Fund is $661,767.00.             (Docket

No. 1 at p. 9.)

     A.   Local 1575 is an Employer Pursuant to the MPPAA

          The MPPAA is located in Title IV of ERISA.          29 U.S.C. §§

1301—1461.     In Nachman Corp., the Supreme Court held that the

“definitions    in   [Title   I]   are   not   necessarily   applicable   to

Title IV.”     446 U.S. at 370.      Whether Local 1575 is an employer

for purposes of the MPPAA is a question of law.              De Breceni v.

Graf Bros. Leasing, Inc., 828 F.2d 877, 880 (1st Cir. 1987) (noting

that defining the term “employer” within the MPPAA “is up to the

courts,” but declining to set forth a definition).            The Court is
Civil No. 18-1598 (FAB)                                                                  28

unaware of any decision published in the First Circuit that defines

the term “employer” pursuant to the MPPAA. 16

            In Korea Shipping Corp. v. N.Y. Shipping Ass’n, the

Second Circuit Court of Appeals set forth the following definition:

an employer is “a person who is obligated to contribute to a plan

either as a direct employer or in the interest of an employer of

the plan’s participants.”              880 F.2d 1531, 1537 (2d Cir. 1989).

Pursuant    to   the   MPPAA,     an    “obligation        to    contribute”       is   an

obligation    (1)   “under   one       or   more       collective      bargaining       (or

related)    agreements,”     or    (2)      “as    a    result    of    a   duty   under

applicable labor-management relations law, but does not include an

obligation to pay withdrawal liability under this section or to

pay delinquent contributions.”              29 U.S.C. § 1392.               The Fourth,

Sixth, Seventh, Eighth, Ninth and Eleventh Circuit Courts of




16The First Circuit Court of Appeals has, however, addressed whether an entity
qualifies as a MPPAA employer in discrete circumstances. See De Breceni, 828
F.3d at 878 (holding that general principles of corporate law govern “whether
a corporate shareholder or officer may be help personally liable for the
withdrawal lability”); Sun Capital Partners III, LP v. New England Teamsters &
Trucking Indus. Pension Fund, 724 F.3d 129, 133 (1st Cir. 2013) (holding that
a private equity fund was an MPPAA employer because it “sufficiently operated,
managed, and was advantaged by its relationship with its portfolio company, the
now bankrupt SBI”); Mass. Carpenters Cent. Collection Agency v. Belmont Concrete
Corp., 139 F.3d 304, 305 (1st Cir. 1998) (applying the alter ego doctrine to
suits holding “one company liable for benefit plan contributions [that] another
company has contracted to make under the Multiemployer Pension Plan Amendments
Act of 1980”).
Civil No. 18-1598 (FAB)                                                      29

Appeals have endorsed the definition set forth in Korea Shipping. 17

Similar to the section 1145 analysis, an “entity can, under certain

circumstances,     be   bound    by   (and   therefore     be   obligated    to

contribute under) a CBA it did not sign” for purposes of the MPPAA.

Div. 1181 A.T.U. – N.Y. Emps. Pension Fund v. City of N.Y. Dep’t

of Educ., 910 F.3d 608, 615 (2d Cir. 2018).           The record is replete

with evidence establishing that Local 1575 employed its officers

as an MPPAA employer, assuming an obligation to contribute.                 See

supra Part III(A).        Consequently, Local 1575 is subject to the

MPPAA in its capacity as an employer.




17See Mary Helen Coal Corp. v. Hudson, 235 F.3d 207, 212 (4th Cir. 2000) (“The
contributing obligor definition of employer, applicable to [the MPPAA], is
grounded in the underlying purpose of the statute.”); Central States, Southeast
& Southwest Areas Pension Fund v. Int’l Comfort Prods., LLC, 585 F.3d 281 (6th
Cir. 2009) (adopting verbatim the definition of employer from Korea Shipping);
Central States, Southeast & Southwest Areas Pension Fund v. Cent. Transp., 85
F.3d 1282, 1287 (7th Cir. 1996) (“Therefore, the appropriate inquiry is whether
the alleged employer had an obligation to contribute as well as the nature of
that obligation.”); Seaway Port Auth. v. Duluth-Superior ILA Marine Ass’n
Restated Pension Plan, 920 F.2d 503, 507 (8th Cir. 1990) (“We believe the
purposes of policies underlying the MPPAA are best satisfied by the definition
in the Second Circuit proffered in Korea Shipping.”); Resilient Floor Covering
Pension Fund v. M&M Installation, Inc., 630 F.3d 848, 852 (9th Cir. 2010)
(applying the definition of employer as set forth in Korea Shipping); Carriers
Container Council, Inc. v. mobile S.S. Ass’n, Inc.-Int’l Longshoremen’s Ass’n,
896 F.2d 1330, 1343 (11th Cir. 1990) (“We hold, therefore, that the contributing
obligor definition drawn from Title I applies to the term ‘employer’ in [the
MPPAA].”). District courts in the Third and Eleventh Circuits have followed
suit. See N.J. Carpenters Pension Fund v. Hous. Auth., 68 F. Supp. 3d 545, 561
(D.N.J. 2014) (“As stated above, it is well-established that an ‘employer’ under
the MPPAA includes any person or entity “obligated to contribute to a [pension]
plan either as a direct employer or in the interest of an employer of the plan’s
participants.”) (quoting Korea Shipping, 880 F.2d at 1537); Ironworkers Local
No. 808 v. Sicilia, 45 F. Supp. 2d 1332, 1334 (M.D. Fla. 1999) (applying the
definition of employer in Korea Shipping).
Civil No. 18-1598 (FAB)                                                    30

V.   A Genuine Issue of Material Fact Exists Regarding the Local
     1575 and Local 1740 Merger

     The Board of Trustees and Local 1740 concur that the San Juan

unions signed the Merger Agreement.              (Docket No. 43, Ex. 8.)

Local 1575 ostensibly assigned “all of the right, title, interest

in and to all of [its] assets” to Local 1740.              (Docket No. 43,

Ex. 8 at p. 3.)    Despite this written memorialization, Local 1740

argues that “there was no merger.”        (Docket No. 43 at p. 7.)

     The International Longshoremens’ Association appointed James

Paylor (“Paylor”) “to deal with the problems arising out of the

closure of Horizon Lines.”      (Docket No. 43, Ex. 1 at p. 1.)      Paylor

asserts that “Local 1575 has never merged with the other locals,

mainly because of resistance from its officers [by refusing] to

turn over its assets to Local 1740.”       Id. at p. 6.    Carlos Sánchez-

Ortiz,   the   president   of   Local    1740,    and   former   Local   1575

secretary-treasurer López corroborate Paylor’s statement regarding

the transfer of union assets.           (Docket No. 43, Ex. 2 at p. 5;

Docket No. 63, Ex. 1 at p. 2.)           The Board of Trustees asserts,

however, that:

     At no time before or after the signing of the Merger
     Agreement was Francisco González, the acting president
     of Local 1575, informed that the merger of Local 1575
     into Local 1740 was contingent on obtaining the
     International’s approval of the merger or Local 1575’s
     surrender of its assets, financial accounts and charter.
Civil No. 18-1598 (FAB)                                                    31

(Docket No. 40 at p. 9.)        Because material issues of fact remain

concerning the transfer of union assets and the Merger Agreement,

summary judgment is not appropriate.            Local 1740 is potentially

liable for the Pension Fund liabilities incurred by Local 1575

pursuant to the Merger Agreement.          Whether Local 1575 and Local

1750   in   fact    merged   will   determine   the   disposition   of   this

litigation.

IV.    Conclusion
       For the reasons set forth above, Local 1740’s motion for

summary judgment is DENIED.         (Docket No. 43.)

       IT IS SO ORDERED.

       San Juan, Puerto Rico, November 27, 2019.


                                          s/ Francisco A. Besosa
                                          FRANCISCO A. BESOSA
                                          UNITED STATES DISTRICT JUDGE
